 .~.~~
          ~
              , ·~1--.
                ~.
                                                                                                                                                                                    /)),
('J   '
          AO 2458 (Rev. 02/08/2019) Judgment in· a Criminal Petty Case (Modified)                                                                                    Page I of!     i/' ,-   i




                                                   UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                                                                                            (For Offenses Committed On or After November 1, 1987)
                                               v.

                                    Rafael Mendoza-Valencia                                                 Case Number: 3:19-mj-22342

                                                                                                           Martha McNab HaJI
                                                                                                           Defendant's Att rney
                                                                                                                                             ·-
              REGISTRATION NO. 75003298
                                                                                                                                          JUN l      (I   2019
              THE DEFENDANT:
               lg] pleaded guilty to count(s) 1 of Complaint                                  ~· ,·-·c·• ,, , 017.-rFi'.Ci' ccvn.
                                               ---~---------~--1--+'c··+-·                            ... :~.~.""
                                                                                                 ... '--·      .•~.i·~·.-"~,-;"l~\;~'--\~
                                                                                                                                     .. c""w~-,~.,;;~,L.~\.. -~.u-;.--1~"".,·\-'-
               D wasfoundguiltytocount(s)                                                   sou·111•,;- .. u ...,.•w·                                 ···:.•u-r'lj
                   after a plea of not guilty.                                             """-'--··· · ·
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

              Title & Section                     Nature of Offense                                                                             Count Number(s)
              8: 1325                             ILLEGAL ENTRY (Misdemeanor)                                                                   1

               D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
               0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                         '                     D TIME SERVED                                        ~- --~-(._)_ _ _ _ days
                lg] Assessment: $10 WAIVED                        lg] Fine: WAIVED
               lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                            charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                        Tuesday, June 18, 2019
                                                                                                        Date of Imposition of Sentence



                             DUSM                                                                       Hia.LQR~OCK
                                                                                                        UNITED STATES MAGISTRATE JUDGE



              Clerk's Office Copy                                                                                                                          3: 19-mj-22342
